Citation Nr: 1402349	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction in the rating for pulmonary sacoidosis from 100 percent to 30 percent, effective February 1, 2010.

2.  Entitlement to an initial rating in excess of 50 percent for depression.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.  The November 2009 rating decision reduced the rating for pulmonary sacoidosis 100 percent to 30 percent, effective February 1, 2010.  The February 2012 rating decision granted service connection for depression and assigned a 50 percent rating, effective November 2, 2011.  In March 2012, the Veteran field a notice of disagreement with the 50 percent disability rating assigned for depression in the February 2012 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Upon review of the evidence of record, the Board finds that the issues for an increased rating for pulmonary sacoidosis in excess of 30 percent and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in a VA treatment note dated February 2013, that VA physician noted that the Veteran had stage 3/4 pulmonary sacoidosis and was "completely disabled and totally unemployable."  This evidence suggests to the Board that the Veteran's pulmonary sacoidosis disability may have increased in severity as to warrant a higher rating in excess of the 30 percent rating currently assigned.

The Board further finds that the issues for an increased rating for pulmonary sacoidosis in excess of 30 percent and entitlement to a TDIU are inextricably intertwined with the issue currently on appeal regarding the propriety of the reduction in the rating for pulmonary sacoidosis from 100 percent to 30 percent, effective February 1, 2010.  For example, the evidence obtained during the development of the claims for an increased rating for pulmonary sacoidosis and a TDIU (i.e., VA treatment records, VA examination reports, etc.) may impact the propriety of the rating reduction.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992) (the Board focuses on the evidence available to the RO at the time of the rating action, but post-reduction medical evidence also may be considered); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

For these reasons, on remand, the RO/AMC should develop and adjudicate the issues of an increased rating for pulmonary sacoidosis in excess of 30 percent and entitlement to a TDIU.  Then, if a 100 percent rating is not granted for the entire rating period beginning February 1, 2010 (initial date of reduction), and after the issuance of a supplemental statement of the case, the case should be returned to the Board for readjudication of the propriety of the reduction in the rating for pulmonary sacoidosis from 100 percent to 30 percent, effective February 1, 2010.

Additionally, in a February 2012 rating decision, the RO granted service connection for depression and assigned a 50 percent disability rating.  In a March 2012 statement, the Veteran disagreed with the 50 percent rating assigned.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records and any private medical records identified by the Veteran regarding the issues being remanded.


2.  Issue a SOC to the Veteran and his representative concerning the claim for an initial rating in excess of 50 percent for depression.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO/AMC should provide the Veteran with appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) to substantiate the claims for an increased rating for pulmonary sacoidosis in excess of 30 percent and entitlement to a TDIU.

4.  The RO/AMC should develop and adjudicate the issues of an increased rating for pulmonary sacoidosis in excess of 30 percent and entitlement to a TDIU.  Notice of the determination and appellate rights should be provided to the Veteran and his representative.  

5.  After completing the requested actions, readjudicate the issue of propriety of the reduction in the rating for pulmonary sacoidosis from 100 percent to 30 percent, effective February 1, 2010.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


